632 S.E.2d 661 (2006)
280 Ga. 746
MAJOR
v.
The STATE.
No. S06A0810.
Supreme Court of Georgia.
July 13, 2006.
Carl P. Greenberg, Atlanta, GA, for Appellant.
Paul L. Howard, Jr., Dist. Atty., Bettieanne C. Hart, Asst. Dist. Atty., Thurbert E. Baker, Atty. Gen., Elizabeth A. Baker, Asst. Dist. Atty., Vonnetta Leatrice Benjamin, Asst. Atty. Gen., for Appellee.
*662 MELTON, Justice.
Following a jury trial, Troy Major appeals his convictions for murder, felony murder, aggravated assault, and possession of a firearm by a convicted felon, arguing that the evidence was insufficient to support the verdict.[1] We affirm.
In the light most favorable to the verdict, the record shows that, on the evening of August 30, 2000, Mark Dermond and Grady Harris drove to the Neal Street area of Atlanta to purchase drugs. Paula Heard immediately approached Dermond's car and asked him to buy a rock of crack cocaine for her. Walter Thomas Martin then approached the car to sell the drugs to Dermond. At that time, Major and his co-defendant, Cedric Mansa, approached the vehicle. Major walked to the driver's side of the car where Dermond was sitting, demanded his money, and shot him multiple times. Later, Martin testified that he had observed Major carrying a gun, and both Heard and Mansa identified Major as the shooter. Dermond died as a result of gunshot wounds, and Harris was injured.
This evidence was ample upon which the jury could conclude that Major was guilty of the crimes for which he had been convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Major's contention that the evidence was conflicting and that the witnesses who testified for the state were not credible does not change this result, as "resolving evidence conflicts and inconsistencies, and assessing witness credibility, are the province of the factfinder, not this Court." Hampton v. State, 272 Ga. 284, 285(1), 527 S.E.2d 872 (2000).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  On September 29, 2000, Major was indicted in Fulton County for murder, one count of felony murder with aggravated assault as the underlying felony, one count of felony murder with possession of a firearm by a convicted felon as the underlying felony, two counts of aggravated assault, one count of possession of a firearm by a convicted felon, and one count of possession of a firearm during the commission of a felony. The count of possession of a firearm by a convicted felon and the related count of felony murder were severed from the other counts of the indictment and dead-docketed by the State. Following a jury trial conducted on November 5-9, 2001, Major was found guilty of all remaining counts of the indictment. The conviction for felony murder was vacated by operation of law. See Malcolm v. State, 263 Ga. 369(4), 434 S.E.2d 479 (1993). On November 9, 2001, Major was sentenced to life imprisonment for malice murder, twenty consecutive years for aggravated assault, and five consecutive years for possession of a firearm during the commission of a felony. Major filed a motion for new trial on November 29, 2001, and an amended motion on April 15, 2004. The motion was denied on April 5, 2005, and Major filed a notice of appeal on May 2, 2005. His timely appeal was docketed in this Court on January 9, 2006 and submitted for decision on the briefs.